Title: Thomas Jefferson to Robert Patterson, 22 December 1815
From: Jefferson, Thomas
To: Patterson, Robert


          
            Dear Sir
             Monticello Dec. 22. 15.
          
          Of the last 5 months, I have passed 4. at a possession I have 90. or 100. miles S.W. from this. this must apologise for my having to acknolege your three favors of Oct. 24. Nov. 28. & Dec. 2. all at the same time. on my return, I make it my first duty to comply with your request of Dec. 2. by writing to the President on behalf of mr Hassler, which I have done by this mail. I am sure he will do for him whatever he can with propriety. the collection of instruments he has brought us is really superb, and it gives me great pleasure that they are placed under your care. pressed by the numerous letters accumulated during my absence, I have only had time to read your favors of Oct. 24. & Nov. 28. & to be sensible how much I am indebted to you for them, for your trouble with my timepiece, for the artificial horizon & yo the fulness of your explanations of the manner of using it. with my thanks for all these kindnesses Accept the assurances of my affectionate & friendly esteem and respect
          Th: Jefferson
        